DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	This is a Continuation application of U.S. Patent No. 10,489,789, based on Application No. 16/401,331.  A Preliminary Amendment was filed March 23, 2020 canceling originally filed Claims 1 – 20 and adding new Claims 21 – 40.  Thus, the latter claims are pending and have been examined, as set forth below.
	Claims 21 - 40 are considered eligible under 35 U.S.C. § 101 because the claimed invention, while reciting a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), is not directed to such a judicial exception (i.e. not direct to an abstract idea).  A brief analysis of eligibility is set forth below and is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
		Brief Analysis of Eligibility under §101:
Each of the independent claims, Claims 21 and 39, recites the statutory category of “machine/manufacture.”  Claim 21 recites a “system” and Claim 39 recites a non-transitory computer readable medium.  Claim 40 recites a method and therefore falls into the category of a “process.”  
Claim 21 is illustrative of eligibility.
Claim 21 recites the limitation:
“generating a push notification,” and

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a managing commercial interactions, such as buying and selling goods/services and other commercial and legal contracts.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  The managing of commercial and legal interactions are examples of such methods.  In this case, the commercial interaction is providing (e.g. “pushing”) alerts and notifications to customers.  This is an extremely common practice and is performed millions of times each day by means other than computers (e.g. phones).
Furthermore, the mere nominal recitation of possible computer-based components or generic computer components – such as “a mobile device” - does not remove the claim from the methods of organizing human activity grouping.  Thus, Claim 21 recites a judicial exception, namely, an abstract idea.
However, as noted above, based on the Preliminary Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 21 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  In particular, the claim recites additional computerized components, such as a display, storage device, an 
Thus, the claim now recites the following additional limitations:
“the payload comprising: instructions to display an alert and an interactive icon; and a uniform resource identifier associated with the interactive icon, the uniform resource identifier comprising: a message ID encoding a user account; a session ID encoding a unique interactive session identifier; and an action ID encoding a one-click response API call to communicate with a database and update the user account without launching a mobile application; transmitting the push notification to a mobile device associated with the user account;  -3-Application No.: 16/693,151 Attorney Docket No.: 05793.3808-01000 receiving an electronic message from the mobile device, the electronic message comprising the uniform resource identifier; and in response to receiving the electronic message, updating database records of the user account by decoding the message ID, the session ID, and the action ID.”  (emphasis added) 
These limitations are non-trivial and meaningful.  The push notification comprises a payload with various identifiers (comprising uniform resource identifiers) used to display the trigger event and handle the customers response.  Such push notifications are limited in the size of the data that can be transmitted back and forth to a mobile device; thus, these limitations relating to identifiers that are used to locate resources in the server’s backend are important.
Furthermore, the claim is limited to an interface that displays a one-click button response, without requiring the user to open an app in an urgent situation, such as 
Therefore, a practical application is embodied in the claim in terms of the specific push payload and handling of the customer’s response.  Accordingly, the claimed method solves the technical problem of potential fraud, authentication, credit card declines, and the like, in mobile payment payments.  These problems are solved – in limited bit and byte situations – by the use of uniform resource identifiers.  These technical problems are described in the specification at [0004].  
The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, automatically pushing a notification to a customer based on a predetermined trigger event and handling the response conveniently and efficiently – with only one click and without requiring the customer to open another app on his/her phone.  These additional limitations represent a technological solution to the technical problem described above and is claimed with specificity.  
Claim 21 is therefore eligible under §101.  The other independent claims and all associated dependent claims are eligible for the same reasons as set forth above.
Therefore, Claims 21 – 40 are eligible under §101.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 21 - 40 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2015/0082212 to Sharda (hereinafter “Sharda”) in view of U.S. Patent Publication No. 2016/0078430 to Douglas et al. (hereinafter “Douglas”).

Background – the Graham Factors:
Prior to a detailed application of the Graham factors, it is helpful to determine the factor relating to the level of skill in the art of push notifications.
Such notifications have been available on the Apple platform since 2009 and on the Android platform since 2010.  Rich notifications were available in 2013 and interaction or actionable notifications were available beginning in 2014.  In particular, the latter category of actionable notifications allows a user to respond to the push notification and for the relevant server to take action based on the user’s response.  Thus, the prior art is replete with patents, publications, and NPLs in this field of endeavor.  The following NPL from Apple Developer (2018), is illustrative:

    PNG
    media_image1.png
    290
    710
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    403
    1116
    media_image2.png
    Greyscale

As noted above, the response also includes an “identifier string” for the action which allows the backend server to handle the response properly.  Such teaching of an identifier string constitutes a uniform resource identifier.
Accordingly, the Office points to this information to establish the high level of skill in the art at the time the application was filed.

Content of the Prior Art:
Sharda is in the same field of endeavor as the claimed invention:  push notifications which are “actionable” (e.g. “actionable notifications”).  The Abstract reads as follows:
ACTIONABLE NOTIFICATIONS APPARATUSES, METHODS AND SYSTEMS (“ACNO”) transforms inputs such as actionable notification enrollment input, action input, and trigger messages via ACNO components into actionable notification message output. In one embodiment, the disclosure describes a processor-implemented actionable notification method, which comprises, receiving an actionable notification enrollment request with a device identification, and criteria for receiving actionable notifications, and receiving an actionable notification trigger message. The method further comprises determining an actionable notification message based on the actionable notification trigger message and the criteria for receiving actionable notifications, and determining actionable notification associated actions. The method further comprises transmitting the actionable notification message and the associated actions, and receiving an action selection from the associated actions, and effecting the action selection.” (emphasis added) 

Clearly, Sharda provides teachings exactly in line with the claimed invention.  Sharda distinguishes prior push notification systems as follows:
“[0004] Push notifications are commonly used by mobile phone apps to notify subscribers of events that may be of interest to the subscribers. For example, an email app may notify a subscriber of incoming email, a gaming app may notify a subscriber that it is his turn to act, a deal app may notify subscribers of a sales event at a particular store, etc. However, once a conventional push notification has served its primary function of notifying a subscriber of an event, it provides very limited options for the subscriber to react to the notification. Specifically, the present inventor has observed that conventional push notifications, each of which has an associated app, are only capable of providing shortcuts for launching the associated apps. Thus, the present inventor has observed a need for an improved, more versatile push notification system.”  (emphasis added) 

Thus, Sharda teaches that a user may see messages, icons, or buttons on the display of the mobile device and immediately – with one click or swipe – take action based on the message:
“[0014] FIGS. 1A-1B show block diagrams illustrating example embodiments of the ACNO. FIG. 1A shows example actionable notifications a user may receive on their electronic devices (e.g., computer, mobile phone, tablet device, etc.) For example, the user may receive push notifications triggered by 3rd party advertisers. For instance, the 101. Within the notification user interface (e.g., a pop-up message), the user may choose to either “Save to passbook,” which may cause the coupon to be saved in the user's iOS passbook, at a local storage location controlled by the ACNO client (if the ACNO is a background app service running on the user's device), on an ACNO server, and/or the like. Alternatively, the user may choose to see the “Next deal,” which may cause the ACNO server to send the next deal notification (if any). As another example, an actionable notification may be “10% off when using your VISA card” 105. If the user selects “Shop at Amazon,” the user may be shown Amazon.com, Inc.'s virtual storefront, such as the Amazon app or Amazon's web site. If the user instead selects “Save to couponbook,” the coupon notification message may be saved in the user's couponbook on a remote server, such as the ACNO server or a third party server, or on a local storage device.”  (emphasis added) 

Furthermore, many other use cases are described at [0015] – [0020].  In particular, in terms of banking apps, Sharda teaches as follows:
“[0020] In some implementations, the ACNO server may receive data payloads from third party servers and compare the data payloads with the user's rules to determine whether push notifications should be sent. A data payload, for example, may be a bank over-draft amount from the user's bank. In some implementations, the ACNO may publish a notification platform, a communication protocol, API, and/or the like, that a third party system (e.g., the user's bank) can implement to send trigger messages, which may include data payloads, to the ACNO server. For example, when a user installs a banking app onto his device, an associated banking server may be informed that push notifications triggers should be sent to the ACNO server. Those triggers may then be processed against the user's rules in order to determine whether a push notification should be sent to the user. For example, while the bank may send all bank overdraft notices to the ACNO server regardless of the amount, the user may only wish to be notified of those that are above a certain amount. The user may create a rule with the ACNO server to filter out the unwanted notifications.”  (emphasis added) 

Therefore, with regard to Claim 1, Sharda teaches:
21. (New) A system for providing notifications to mobile devices, the system comprising:   (See at least Abstract)



generating a push notification with a payload, the payload comprising: instructions to display an alert and an interactive icon; and (See at least [0020] quoted above and [0027] for the notification payload.  As for interactive icons, see at least [0026] and [0032].)

a uniform resource identifier associated with the interactive icon, the uniform resource identifier comprising:  (See at least [0026] relating to “content resources,” which are defined in this section as “(e.g., URLs or content IDs).”  The ID’s taught by Sharda, which map to the following, are considered to constitute the recited “uniform resource identifiers.”)

a message ID encoding a user account; (See at least [0032] – [0033] and accompanying tables.  These sections teach the use – in the notification payload – of various IDs including a timestamp (which is considered to constitute the recited session ID), “actionable notification ID (which is considered to constitute the recited message ID), and an “action ID” (which is considered to constitute the recited action ID.)

a session ID encoding a unique interactive session identifier; and (See at least [0032] – [0033] and accompanying tables.  These sections teach the use – in the 

an action ID encoding a one-click response API call to communicate with a database and update the user account without launching a mobile application; (See at least [0032] – [0033] and accompanying tables.  These sections teach the use – in the notification payload – of various IDs including a timestamp (which is considered to constitute the recited session ID), “actionable notification ID (which is considered to constitute the recited message ID), and an “action ID” (which is considered to constitute the recited action ID.)
(See at least [0028] with respect to the “one-click” features:
“[0028] After viewing the actionable notification 460, the user 400 may select one or more of the actionable options 470. The selected action 480 may then trigger an action request 490. Depending on the entity or component whose action is needed by the action request 490, the action request 490 may be sent to and processed by different entities/components. For example, an action request 490 for changing the system default volume may be processed by the user device 410 operating system. As another example, an actionable notification 460 triggered by an app server 430 may include actionable options 470 intended to be processed by the app 420 associated with the app server 430 (e.g., Groupon's app server may send a notification for a particular deal and provide users with an actionable option to purchase the deal via the Groupon app.”   (emphasis added) 

Clearly, the “selection” by the user is of a one-click nature.  No other action is necessary.  See also [0032].  Such selection triggers an action request is then processed by the server.  No app on the mobile device need be opened.  The 
Also, it is clear that the action request causes the server to communicate with a database and carry out various functions.  These may involve an API call and updating an account in a database.  See at least [0033]:
“In this example, when the user 501 selects an action, the associated <action_ID> may be used to determine what corresponding action to perform. For example, the <action_ID> may identify an API call that would send an HTTP POST message (e.g., authorizing or declining authorization) back to the ACNO Server 503 or another server (e.g., Third Party Server 505). A different <action_ID> may cause the Client Device 502 to obtain the current GPS location and send that information to the ACNO Server 503. As yet another example, another <action_ID> may cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.”  (emphasis added) 

These actions would, of necessity, cause data to be stored in a database and updated in the account of the user.  Thus, Sharda teaches as follows shortly thereafter:
“[0035] Based on the action request 531, the ACNO Server 503 (or any other recipient configured to handle/process action requests, such as via an API) may effect the intended action 533 (i.e., perform the action). For example, the ACNO Server 503 may be asked to store a notification or coupon for later access or repeated delivery (e.g., if the user wishes to “snooze” a notification). The notification, the action, or other effects caused by the action may be stored 535 in a Notification Database 509.”  (emphasis added) 

As for updating a user account, please see at least [0021] and [0024].

transmitting the push notification to a mobile device associated with the user account;  -3-Application No.: 16/693,151 Attorney Docket No.: 05793.3808-01000 (See at least Abstract)



in response to receiving the electronic message, updating database records of the user account by decoding the message ID, the session ID, and the action ID.  (See at least [0028] and [0034] – [0035] with respect to handling the action request which of necessity would require the decoding of the various ID’s in the request.  Thus, for example, see [0033] which states “In this example, when the user 501 selects an action, the associated <action_ID> may be used to determine what corresponding action to perform.”)
Additional teaching on storing response data, based on the action request ID, is found at [0037]:
“If the ACNO Server anticipates a response from the user, it may listen for an action response 650. If no action response is received (e.g., after a certain timeout period), the process ends. On the other hand, if an action response is received 655, then the ACNO Server may effect the action 655 and, depending on the notification and action, store relevant data in the database 660.”  (emphasis added) 

See also [0073] and Fig. 7, ACNO database 7.19.

Accordingly, Sharda appears, subject to further consideration and further analysis of the broadest reasonable interpretation of the relevant limitation, to teach the limitations of Claim 21.  Nevertheless, out of an abundance of caution, Douglas is cited as teaching many of the same limitations, including the use of URI’s in connection with 
“[0087] FIG. 6 depicts a swim lane diagram illustrating an example method 600 for push authentication, according to an example embodiment of the disclosure. In various embodiments, a customer 601 may desire to perform a transaction within a particular channel. A requesting platform 605 associated with that channel may request to use push authentication to authorize the transaction. For example, a customer may call into a call center and wish to pay a credit card balance. A requesting platform associated with the call center channel may interact with a push authentication service 605 to authorize the customer to allow the customer to perform the balance transfer. The push authentication service 605 may rely on customer preferences 607 and interact with a mobile application 609 on a customer device to authenticate the customer using push notification authentication.”  (emphasis added) 

Like Sharda, Douglas teaches the use of identifiers and one-click responses to achieve the authentication described above.  (See at least [0089] – [0090])  Furthermore, Douglas teaches the use of URI’s to process responses from the user.  (See at least [0120] – [0123])
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the push notification system of Sharda to add the URI teachings of Douglas.  The motivation to do so comes from Sharda.  As quoted above, Sharda clearly teaches the use of content resources which are accessed according to identifiers (ID’s) which are associated with certain content.  Thus, it would greatly enhance the convenience and efficiency of the Douglas system to use the URI’s taught by Douglas, especially in a push environment where the bit and byte size of the transmissions and responses are quite limited. 
capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.

With regard to Claim 22, Sharda teaches wherein updating the database records of the user account comprises processing the electronic message within a single communication channel.  (See at least [0074] – [0075] and related sections quoted above in the last limitation of Claim 1.  It is clear from the teachings of Sharda that this communication is conducted in a single channel, without the need to open or communicate using other apps.)

With regard to Claim 23, Sharda teaches wherein the payload further comprises instructions to display a graphical user interface comprising information identifying the user account and a merchant.  (See at least [0037].  As for displaying a merchant and account, see [0028] relative to the merchant Groupon.)


With regard to Claim 25, Sharda teaches wherein the one-click response API call: configures directory paths comprising query parameters; and returns a cookie ID in an HTTP response header.  (See at least [0032] – [0034] with respect to HTTP headers and information or content in the action request.)

With regard to Claim 26, Sharda teaches wherein the one-click response API call generates a web URL for a one-click interaction, the web URL encoding a customized interaction-specific web page.  (See at least [0015])

With regard to Claim 27, Sharda teaches wherein the on-click response API call generates at least one of scripts or microdata routines to execute actions encoded in the action ID.  (See at least [0060] – [0061].)

With regard to Claim 28, Sharda teaches wherein: the uniform resource identifier is a first uniform resource identifier; the one-click response API call is a first one-click response API call; and the payload comprises: instructions for displaying a second interactive icon; and a second uniform resource identifier associated with the second interactive icon, the second uniform resource identifier comprising: a second message 

With regard to Claim 29, Sharda teaches wherein the second one-click response API call is different from the first one-click response API call and is configured to record an incident in the database records of the user account.  (See at least [0020].  Different triggers relate to different banking transactions.  See Claim 1 with respect to recording responses in a database.)

With regard to Claim 30, Sharda teaches wherein updating the database records comprises: transmitting a request for device-level authentication to the mobile device; receiving a device-level authentication; and determining whether the received device-level authentication is acceptable to complete a transaction.  (See at least [0033].)

With regard to Claim 31, Sharda teaches wherein the operations further comprise: in response to determining that the received device-level authentication is not acceptable, transmitting instructions to the mobile device to launch the mobile application.  (See at least [0015] – [0016] wherein Sharda clearly teaches that certain response result in the launching of an app on the mobile device.  See also [0026] – [0028].)

With regard to Claim 32, Sharda teaches wherein the operations further comprise: after transmitting the push notification, determining whether an acknowledgement is received within a threshold time; and in response to determining an acknowledgement was not received within the threshold time: generating a website template including the uniform resource identifier; and -6-Application No.: 16/693,151 Attorney Docket No.: 05793.3808-01000 dispatching the website template through at least one of an email or an SMS.  (See at least [0026] with respect to sending email notifications and [0032] – [0033] with respect to SMS communications.)

With regard to Claim 33, Sharda teaches wherein: the payload is a first payload; the push notification is a first push notification; the interactive icon is a first interactive icon; and the operations further comprise: generating a second push notification with a second payload, the second payload comprising: a second alert specifying a merchant and a transaction amount; and second interactive icons displaying survey options.  (See at least [0019] – [0020].)

With regard to Claim 34, Sharda teaches wherein the second payload comprises instructions for displaying an approved graphical user interface comprising a confirmation window, a confirmation icon, and a confirmation message.  (See at least [0032].)



With regard to Claim 36, Sharda teaches wherein: generating the push notification comprises receiving a transaction decline notification from a merchant, the transaction decline notification comprising the user account; and the operations further comprise, after updating the database records, authorizing the transaction while the user remains at a point of sale and without requiring launching of a mobile payment application.  (See at least [0020] and [0037].  The overdraft notifications and credit card charge notifications are considered to constitute the recited “decline.”   See also [0033] wherein the notification content includes a “decline” message.)

With regard to Claim 37, Sharda teaches wherein: the electronic message comprises an electronic message received from an edge server; and updating the database records comprises: generating an implementation repository request to access and update the user account; and invoking a capability API to exchange information with the database.  (See at least Fig. 2 relative to the ACNO server 238 and interaction with data stores 240.)

With regard to Claim 38, Sharda teaches wherein invoking the capability API comprises using at least one of an elastic cache or an FPGA to process the implementation repository request workflow.  (See at least [0039] and [0045] – [0047].)


With regard to Claim 40, this claim is essentially identical to Claim 21 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. the use of push notifications and one-click, single channel responses to take requested actions and update databases).  Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:

	U.S. Patent No. 10,572,842 to To et al.  This reference is relevant to the features of actionable messages.
	U.S. Patent No. 10,944,841 to Troeki.  This reference is relevant to the features of servers for notification messages.
	U.S. Patent No. 10,868,711 to Chor.  This reference is relevant to the features of resolving incidents.
	U.S. Patent No. 10,484,495 to Mahapatra.  This reference is relevant to the features of managing notification responses.
	U.S. Patent No. 10,079,903 to Cunico et al.  This reference is relevant to the features of predicting responses from push notifications.
	U.S. Patent No. 9,619,995 to Namazi et al.  This reference is relevant to the features of multi-party notifications.
	
	Non-Patent Literature:
	Anonymous, “Managing Your App’s Notification Support,” Local and Remote Notification Programming Guide, https://developer.apple.com 2018
	
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.

	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

March 11, 2021 
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691